


Exhibit 10.9.4

 

THE NONQUALIFIED DEFERRED COMPENSATION PLAN FOR

SELECT INVESTMENT PROFESSIONALS OF

PRINCIPAL FINANCIAL GROUP, INC. AND AFFILIATES

(Effective January 1, 2016)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

INTRODUCTION

1

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.01 — FORMAT

1

SECTION 1.02 — DEFINITIONS

1

 

 

ARTICLE II PARTICIPATION

4

 

 

SECTION 2.01 — ELIGIBLE GROUP

4

SECTION 2.02 — NOTICE OF ELIGIBILITY

5

SECTION 2.03 — INITIAL ENROLLMENT

5

SECTION 2.04 — END OF ELIGIBILITY AND PARTICIPATION

5

SECTION 2.05 — REENROLLMENT FOLLOWING A BREAK IN ELIGIBILITY

6

 

 

ARTICLE III CONTRIBUTION CREDITS

6

 

 

SECTION 3.01 — ELECTIVE DEFERRAL CREDITS

6

SECTION 3.02 — EMPLOYER DISCRETIONARY CREDITS

7

SECTION 3.03 — ACCOUNTS

7

 

 

ARTICLE IV EARNINGS CREDITS AND EXPENSES

8

 

 

SECTION 4.01 — ADJUSTMENT TO REFLECT EARNINGS CREDITS

8

SECTION 4.02 — EARNINGS CREDITS

8

SECTION 4.03 — HYPOTHETICAL INVESTMENTS

8

SECTION 4.04 — DURATION OF INVESTMENT CONTROL

9

SECTION 4.05 — EXPENSES

9

 

 

ARTICLE V DISTRIBUTION EVENTS

9

 

 

SECTION 5.01 — UNFORESEEABLE EMERGENCY WITHDRAWALS

9

SECTION 5.02 — DISTRIBUTION EVENTS

9

SECTION 5.03 — ACCELERATION UPON CHANGE OF CONTROL

11

SECTION 5.04 — CASH-OUT OF SMALL ACCOUNTS

11

 

 

ARTICLE VI DISTRIBUTION OPTIONS

11

 

 

SECTION 6.01 — FORM OF DISTRIBUTION

11

SECTION 6.02 — CALCULATION OF LUMP-SUM OR INSTALLMENT PAYMENTS

12

SECTION 6.03 — DISTRIBUTION ELECTION PROCEDURES

12

SECTION 6.05 — DEFAULT ELECTIONS

12

SECTION 6.06 — SURVIVOR BENEFITS

12

 

 

ARTICLE VII TIMING OF DISTRIBUTION

13

 

 

SECTION 7.01 — TIME OF DISTRIBUTION

13

SECTION 7.02 —SPECIFIED EMPLOYEE

13

SECTION 7.03 — DISTRIBUTIONS PURSUANT TO A DOMESTIC RELATIONS ORDER

13

SECTION 7.04 — RIGHT OF OFFSET

14

SECTION 7.05 — DELAY OF PAYMENT UNDER CERTAIN CIRCUMSTANCES

14

 

 

ARTICLE VIII ADMINISTRATION OF PLAN

14

 

 

SECTION 8.01 — ADMINISTRATION

14

SECTION 8.02 — CORRECTION OF ERRORS AND DUTY TO REVIEW INFORMATION

15

SECTION 8.03 — CLAIMS PROCEDURES

15

SECTION 8.04 — INDEMNIFICATION

16

SECTION 8.05 — EXERCISE OF AUTHORITY

17

SECTION 8.06 — TELEPHONIC OR ELECTRONIC NOTICES AND TRANSACTIONS

17

SECTION 8.08 — TRUSTEE CONTROL UPON COMMENCEMENT OF BENEFIT PAYMENTS

17

 

 

ARTICLE IX CONTRACTUAL OBLIGATIONS AND FUNDING

17

 

 

SECTION 9.01 — CONTRACTUAL OBLIGATIONS

17

SECTION 9.02 — FUNDING

18

 

i

--------------------------------------------------------------------------------


 

ARTICLE X GENERAL PROVISIONS

19

 

 

SECTION 10.01 — AMENDMENT AND TERMINATION

19

SECTION 10.02 — MODIFICATION BY EMPLOYMENT OR SIMILAR AGREEMENT

19

SECTION 10.03 — EMPLOYMENT STATUS

20

SECTION 10.04 — RIGHTS TO PLAN ASSETS; TAX CONSEQUENCES

20

SECTION 10.05 — BENEFICIARIES

20

SECTION 10.06 — STATEMENTS

20

SECTION 10.07 — NONALIENATION OF BENEFITS

21

SECTION 10.08 — CONSTRUCTION

21

SECTION 10.09 — WORD USAGE

21

 

 

ATTACHMENT A PARTICIPATING CONTROLLED GROUP MEMBERS

22

 

ii

--------------------------------------------------------------------------------

 

INTRODUCTION

 

The Company has established the Nonqualified Deferred Compensation Plan for
Select Investment Professionals of Principal Financial Group, Inc. and
Affiliates for the benefit of a select group of management and highly
compensated employees, who, due to the amount of their compensation, are unable
to fully participate in the elective deferral contributions available to the
other eligible participants in the Associated Plan.

 

The Plan covers common-law employees and is designed and intended to be a
“top-hat” plan — that is, an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees within the meaning of ERISA §§ 201 (2), 301 (a) (3) and
401 (a) (1), and therefore is exempt from Parts 2, 3 and 4 of Title I of ERISA. 
The Plan is intended to be a nonqualified plan for purposes of Code § 401.  The
Plan also is intended to be a nonqualified deferred compensation plan that meets
the requirements of paragraphs (2), (3) and (4) of Code § 409A(a), and the terms
and provisions of the Plan should be interpreted and applied in a manner
consistent with such requirements, including final Treasury Regulations and
other guidance issued under Code § 409A.

 

This plan is effective January 1, 2016.

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01 — FORMAT

 

Words and phrases defined in the DEFINITIONS SECTION of this Article will have
the defined meaning when used in this Plan, unless the context clearly indicates
otherwise.  These words and phrases will have an initial capital letter to aid
in identifying them as defined terms.

 

Words and phrases with an initial capital letter that are not defined in the
DEFINITIONS SECTION of this Article will have the meaning assigned to such word
or phrase under the Associated Plan, unless the context clearly indicates
otherwise.

 

SECTION 1.02 — DEFINITIONS

 

Account means an account established for a Participant pursuant to the ACCOUNTS
SECTION of Article III.

 

Active Participant means an Employee in the Eligible Group who has enrolled in
this Plan.

 

Administrator means Principal Life Insurance Company.  The Administrator has
authority to control and manage the operation and administration of the Plan and
make all decisions and determinations incident thereto.

 

Aggregated Plan means any other deferred compensation plan maintained by the
Company or a Controlled Group Member that is subject to Code § 409A and that is
aggregated with this Plan under Treasury Regulation § 1.409A-1(c) (2).

 

Annual Incentive Pay means an annual payment received under a plan designated by
the Company.  Amounts received from a long-term performance plan or stock
accumulation program shall not be considered Annual Incentive Pay for purposes
of the Plan.

 

Associated Plan means The Principal Select Savings Plan for Employees.

 

Beneficiary means the person or persons designated as such pursuant to the
BENEFICIARIES SECTION of Article X.

 

1

--------------------------------------------------------------------------------


 

Benefit Plans Investment Committee means the Benefit Plans Investment Committee
of Principal Life Insurance Company.

 

Board means the Board of Directors of Principal Financial Group.

 

Change of Control means the date of occurrence of any of the following, to the
extent such occurrence constitutes a change of control event (as defined in
Treasury Regulation § 1.409A-3(i) (5) (i)) with respect to Principal Financial
Group:

 

(a)                                 a change in the ownership of Principal
Financial Group occurs when any one person or a group of persons acquires stock
in Principal Financial Group that is more than fifty percent (50%) of the total
fair market value or total voting power of the stock of Principal Financial
Group;

 

(b)                                 a change in the effective control of
Principal Financial Group occurs when any one person or a group of persons
acquires within a twelve (12)-month period, stock in Principal Financial Group
possessing thirty percent (30%) or more of the total voting power of the stock
of Principal Financial Group; or when a majority of the board of directors of
Principal Financial Group is replaced during a twelve (12)-month period by
directors whose appointment or election is not endorsed by a majority of the
board of directors of Principal Financial Group; or

 

(c)                                  a change in the ownership of a substantial
portion of the assets of Principal Financial Group occurs when any one person or
group of persons acquires or has acquired during a twelve (12)-month period,
assets from Principal Financial Group that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of Principal Financial Group immediately prior to such
acquisition.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Common Stock means the common stock, par value $0.01, of Principal Financial
Group.

 

Company means Principal Financial Group and any successors thereto.

 

Compensation means income as reported in the “Wages, Tips, and Other
Compensation” box on Form W-2 attributable to services performed for the Company
or a Participating Controlled Group Member.  Compensation also includes any
elective deferral (as defined in Code § 402(g) (3)) to the Associated Plan, and
any amount which is deferred at the election of the Employee under this Plan or
any other nonqualified plan maintained by the Company or Participating
Controlled Group Member, and any amount which is contributed or deferred at the
election of the Employee which is not includible in the gross income of the
Employee by reason of Code §§ 125, 132(f) (4) or 457.

 

Compensation will exclude the following:

 

(a)                                 expense reimbursements or other expense
allowances, fringe benefits (cash and non-cash), moving expenses, deferred
compensation (other than elective contributions as stated above), and welfare
benefits (except short-term disability);

 

(b)                               Annual Incentive Pay earned with respect to
service while not classified by the Company’s or Participating Controlled Group
Member’s payroll system as “investment” or “industry variant”;

 

(c)                                  any bonus or incentive pay paid by the
Company or a Controlled Group Member, other than Annual Incentive Pay not
otherwise excluded by (b) above, unless otherwise designated by the Company,
including (but not limited to):

 

(i)                                     any amount paid under The Principal Long
Term Incentive Compensation Plan or other long-term incentive compensation plan
or any stock incentive plan;

 

(ii)                                  any sign-on bonus or stay bonus;

 

2

--------------------------------------------------------------------------------


 

(iii)                               any bonus to share in the proceeds or any
stay bonus paid to an Employee as a result of the acquisition of Old Northwest
Agents Limited Partnership;

 

(d)                                 amounts earned as a result of an Employee’s
Separation from Service;

 

(e)                                  any lump-sum payout under the Principal
Personal Time Off Policy;

 

(f)                                   any income from restricted stock or stock
units or the exercise of statutory or non-statutory stock options under any plan
maintained by the Company or Participating Controlled Group Member, except as
specifically provided in a written agreement or other writing of the Company or
Participating Controlled Group Member in effect prior to the start of the
applicable Plan Year;

 

(g)                                  any amounts earned after an Employee’s
Separation from Service, except for amounts earned for services attributable to
the final payroll period that includes the date of the Employee’s Separation
from Service.

 

Controlled Group Member means any corporation or other business entity that is a
member of the same controlled group as, or under common control with, the
Company as determined under Code § 414(b) or (c) (and for purposes of
determining whether a Separation from Service has occurred, a standard of “at
least 80 percent” will be used to identify a controlled group member under Code
§ 414(b) and (c) notwithstanding the default standard of “at least 50 percent”
found in Treasury Regulation § 1.409A-1(h)(3)).

 

Elective Deferral Credit means a credit to an Account made in accordance with
the ELECTIVE DEFERRAL CREDITS SECTION of Article III.

 

Eligible Group means the group of Employees who are eligible to participate in
the Plan, as determined under the ELIGIBLE GROUP SECTION of Article II.

 

Employee means any common-law employee of the Company or a Controlled Group
Member (while it is Controlled Group Member).

 

Employer Discretionary Credit means a credit to the Account made in accordance
with the EMPLOYER DISCRETIONARY CREDITS SECTION of Article III.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 

In-Service Account means an Account to be kept for each Participant that has
elected to take an In-Service Distribution as described in the DISTRIBUTION
EVENTS SECTION of Article V.

 

Participant means any Active Participant, or any current or former Employee who
is not an Active Participant but who has a balance remaining in an Account under
the Plan.

 

Participating Controlled Group Member means any Controlled Group Member that has
adopted the Plan and that employs one or more Participants, as listed in
Attachment A (a Participating Controlled Group Member will automatically cease
to participate if it ceases to be a Controlled Group Member).

 

Plan means The Nonqualified Deferred Compensation Plan for Select Investment
Professionals of Principal Financial Group, Inc. and Affiliates.

 

Plan Year means the calendar year.

 

Principal Financial Group means Principal Financial Group, Inc., a Delaware
corporation, together with all successors thereto.

 

Retirement Account means an Account to be kept for each Participant as described
in the DISTRIBUTION EVENTS SECTION of Article V.

 

3

--------------------------------------------------------------------------------


 

Separation from Service means a “separation from service” within the meaning of
Code § 409A.

 

Generally this means that the Participating Controlled Group Member that employs
the Participant and the Participant reasonably anticipate that no further
services will be performed for the Company or any Controlled Group Member after
a certain date or that the level of services the Participant will perform after
such date (whether as an Employee or independent contractor) will permanently
decrease to twenty percent (20%) or less of the average level of bona fide
services performed over the immediately preceding thirty-six (36) month period
(or the full period of services if the Participant has been providing services
for less than thirty-six (36) months).

 

In the case of a leave of absence by a Participant where there is a reasonable
expectation that the Participant will return to service with the employer after
such leave of absence, a Separation from Service will be deemed to have occurred
on the date that is six (6) months following the start of such leave; provided
that, if the Participant has a statutory or contractual right to return to
active employment that extends beyond the end of such leave period, the
Separation from Service will be deemed to have occurred upon the expiration of
such statutory or contractual right; and if such Employee has a Termination of
Employment during such leave period, the Separation from Service will be deemed
to have occurred on such Termination of Employment.

 

In the case of a sale or other disposition of stock or substantial assets,
whether a Separation from Service has occurred may be affected by the provisions
of the CONTRACTUAL OBLIGATIONS SECTION of Article IX.

 

Specified Employee means an Employee who at any time during the twelve (12)
month period ending on the identification date (defined below) was a “key
employee” as defined under Code § 416(i) (applied in accordance with the
regulations thereunder, but without regard to paragraph (5) thereof).  The
Administrator or the Company may adopt a Specified Employee Identification
Policy that specifies the identification date, the effective date of any change
in the key employee group, compensation definition and other variables that are
relevant in identifying Specified Employees, and which may include an
alternative method of identifying Specified Employees consistent with the
regulations under Code § 409A.  In the absence of any such policy or policy
provision, for purposes of the above, the “identification date” is each
December 31st, and an Employee who satisfies the above conditions will be
considered to be a “Specified Employee” from April 1st following the
identification date to March 31st of the following year, and the compensation
and other variables, and special rules for corporate events and special
rules relating to nonresident aliens, that are necessary in identifying
Specified Employees will be determined and applied in accordance with the
defaults specified in the regulations under Code § 409A.  Any Specified Employee
Identification Policy will apply uniformly to all nonqualified deferred
compensation plans subject to Code § 409A that are maintained by the Company or
a Controlled Group Member.

 

Termination of Employment means that the common-law employer-employee
relationship has ended between the Employee and the Company and Controlled Group
Members, as determined under the employment policies and practices of the
Company (including by reason of voluntary or involuntary termination,
retirement, death, expiration of and failure to return from a recognized leave
of absence, or otherwise).  A Termination of Employment does not occur merely as
a result of transfer of employment from one Controlled Group Member to another
Controlled Group Member or from the Company to a Controlled Group Member or from
a Controlled Group Member to the Company.  In the case of an Employee working
for a Controlled Group Member, a Termination of Employment will not occur merely
because his employer no longer satisfies the definition of a Controlled Group
Member by reason of a stock sale or similar corporate transaction (assuming the
individual continues in the employ of that employer or a new affiliate of that
employer after the sale).

 

Valuation Date means each day on which trading occurs on the New York Stock
Exchange.

 

ARTICLE II

 

PARTICIPATION

 

SECTION 2.01 — ELIGIBLE GROUP

 

All Employees who are in the Eligible Group will be eligible to participate in
the Plan.   An Employee is in the Eligible Group if:

 

4

--------------------------------------------------------------------------------


 

(a)                                 He is employed with the Company or a
Participating Controlled Group Member (while it is a Participating Controlled
Group Member);

 

(b)                                 He is eligible for the Associated Plan;

 

(c)                                  His Compensation in any Plan Year is one
hundred and twenty-five percent (125%) or more of the compensation level
required to be a “highly compensated employee” under Code § 414(q); and

 

(d)                                 The Corporate Management Committee, which is
described in the ADMINISTRATION SECTION of Article VIII, has selected the
individual for participation and has directed the Administrator to notify the
individual in writing that he is eligible to participate in the Plan.

 

The Corporate Management Committee (or, in the case of a Senior Vice President
or above, the Human Resources Committee of the Board) in its sole and absolute
discretion may determine that an Employee who satisfies the conditions of
paragraph (c) above will not be eligible to participate in the Plan, or may
determine that an Employee who does not satisfy the conditions of paragraph
(c) above will be eligible to participate in the Plan.  However, the Plan is
intended to cover only those Employees who are in a select group of management
or highly compensated employees within the meaning of ERISA §§ 201(2),
301(a) (3) and 401(a) (1); and, accordingly, if any interpretation is issued by
the Department of Labor that would exclude any Employee from satisfying that
requirement, such Employee immediately will cease to be in the Eligible Group.

 

An Employee will cease to be in the Eligible Group upon his Separation from
Service or as of such earlier date on which he ceases to satisfy the eligibility
requirements specified above.

 

An Employee who ceases to be in the Eligible Group will cease to be an Active
Participant as of the date provided in the END OF ELIGIBILITY AND PARTICIPATION
SECTION of this Article.

 

SECTION 2.02 — NOTICE OF ELIGIBILITY

 

The Administrator will notify an Employee in writing of his eligibility to
participate in the Plan and an individual will not be eligible until he receives
such notice.

 

SECTION 2.03 — INITIAL ENROLLMENT

 

An Employee in the Eligible Group who has not already been a participant in any
Aggregated Plan will be allowed to enroll in and make initial deferral and
distribution elections under the Plan during the thirty (30) day period
following the date he is notified of his eligibility to participate in the Plan,
with enrollment to be effective as of the first day of the month that next
follows the last day of such thirty (30) day period.  Deferral and distribution
elections will be irrevocable at the end of the thirty (30) day period. 
Otherwise, an Employee in the Eligible Group may enroll and make initial
deferral and distribution elections for the next or any subsequent Plan Year
during the annual enrollment period established by the Company for such Plan
Year, which annual enrollment period will end not later than the last day of the
prior Plan Year.  Notwithstanding the foregoing, an Employee in the Eligible
Group also shall be permitted to make an election against Annual Incentive Pay
to the extent permitted by, and in accordance with, the provisions of the
ELECTION APPLIED AGAINST ANNUAL INCENTIVE PAY FOR CERTAIN PARTICIPANTS
SECTION of Article III.

 

An enrollment election is required and must be made in such manner and in
accordance with such rules as may be prescribed for this purpose by the
Administrator.

 

SECTION 2.04 — END OF ELIGIBILITY AND PARTICIPATION

 

An Active Participant will continue as an Active Participant until the earliest
of:

 

(a)                                 The date of his Separation from Service;

 

(b)                                 The date on which the Plan is terminated in
a liquidation termination described in the AMENDMENT AND TERMINATION SECTION of
Article X; or

 

5

--------------------------------------------------------------------------------


 

(c)                                  The last day of the Plan Year in which he
ceases to be in the Eligible Group (other than as a result of a Separation from
Service) or in which the Plan is terminated other than in a liquidation
termination described in the AMENDMENT AND TERMINATION SECTION of Article X.

 

A Participant will continue as a Participant until he has received a full
distribution of the benefit due under the Plan.

 

In the event a Participant’s eligibility under this Plan ceases as the result of
a change in workforce classification and as a result the Participant becomes
eligible and enrolls in The Principal Select Savings Excess Plan for Employees
or The Principal Select Savings Excess Plan for Individual Field, his benefits
and liabilities will not transfer to such plan.

 

SECTION 2.05 — REENROLLMENT FOLLOWING A BREAK IN ELIGIBILITY

 

Except as otherwise provided in the DISTRIBUTION EVENTS SECTION of Article V, in
the case of an individual who ceases to be in the Eligible Group and who later
reenters the Eligible Group:

 

(a)                                 If he reenters the Eligible Group
twenty-four (24) months or more after he both ceases to be an Active Participant
and ceases to be eligible under all Aggregated Plans, he will be eligible to
reenroll in accordance with the INITIAL ENROLLMENT SECTION of this Article.

 

(b)                                 If he reenters the Eligible Group within
twenty-four (24) months after he both ceases to be an Active Participant and
ceases to be eligible under all Aggregated Plans, the deferral and distribution
elections that were in effect when he ceased to be in the Eligible Group will be
reinstated when he reenters the Eligible Group.

 

The deferral and distribution elections made upon rehire or subsequent changes
to such elections will not affect the distribution of benefits the individual
may be receiving as a result of a previous distribution event.

 

ARTICLE III

 

CONTRIBUTION CREDITS

 

SECTION 3.01 — ELECTIVE DEFERRAL CREDITS

 

Elective Deferral Credits will be made for each pay date on behalf of each
Active Participant who has enrolled in the Plan and thereby elects to have his
Compensation reduced in order to receive Elective Deferral Credits.  The
Elective Deferral Credits for a pay date will be added to the appropriate
Account on or as soon as administratively practicable after the pay date in an
amount equal to the amount of the reduction in his Compensation.

 

An Active Participant may elect to reduce his Compensation in accordance with
the following:

 

(a)                                 Any election against Annual Incentive Pay
may be made in any percentage up to two (2) decimal places not more than
one-hundred percent (100%).

 

(b)                                 Any election against all other Compensation
may be made in any percentage up to two (2) decimal places not to exceed fifteen
percent (50%).

 

The elections made under (a) and (b), above, will be effective during the Plan
Year.

 

A deferral election (or the modification or revocation of a deferral election)
must be made in such manner and in accordance with such rules as may be
prescribed for this purpose by the Administrator.  A deferral election must be
made as part of enrollment described in the INITIAL ENROLLMENT SECTION of
Article II.

 

Compensation will be reduced first to provide Elective Deferral Credits under
this Plan, prior to any reduction for any contribution or other amount drawn
from Compensation.  However, the FICA taxes due on Elective Deferral Credits and
Employer Discretionary Credits pursuant to the EMPLOYER DISCRETIONARY CREDITS

 

6

--------------------------------------------------------------------------------


 

SECTION OF Article III, plus pyramided income taxes on such FICA amounts, will
be drawn from the Plan and will first reduce the net Elective Deferral Credits
and the Employer Discretionary Credits to the extent other Compensation is not
available to provide for FICA.

 

A deferral election applied against any Compensation must be made by
December 31st (or such earlier date as may be established by the Company) of the
year prior to the year in which the services are performed that give rise to the
right to receive such Compensation.  A separate deferral election will be
allowed for Annual Incentive Pay and all other Compensation.  The deferral of
Annual Incentive Pay will apply to Annual Incentive Pay earned in the Plan Year
in which the services attributable to the Annual Incentive Pay are performed,
without regard to when the Annual Incentive Pay is actually paid.

 

For the Plan Year in which an Employee is first notified of eligibility for the
Plan, an election made within the thirty (30) day period referenced in the
INITIAL ENROLLMENT SECTION of Article II (if applicable to the Employee) will
apply to Compensation and Annual Incentive Pay attributable to pay periods that
start after the effective date of enrollment as provided in the INITIAL
ENROLLMENT SECTION of Article II.  The initial election will apply to a pro-rata
portion of any Annual Incentive Pay payable for services performed during the
period in which the election becomes irrevocable (with the percentage determined
by dividing the number of days remaining in the performance or service period
after the effective date of the enrollment over the total number of days in the
performance or service period).

 

Except as otherwise provided in the DISTRIBUTION EVENTS Section of Article V, an
election applied against any Compensation will be “evergreen” — that is, it will
automatically be carried over and applied to the next Plan Year unless revoked
or changed by the Participant by December 31st (or such earlier date as may be
established by the Administrator) of the prior Plan Year; except that, an
election will not apply to a Plan Year (and a new election will be required) if
the election would result in any credits inconsistent with the terms of the
Plan. An election generally will be irrevocable for a Plan Year, but will be
revoked if: the Participant receives a withdrawal for unforeseeable emergency
from this Plan pursuant to the UNFORESEEABLE EMERGENCY WITHDRAWALS SECTION of
Article V (or receives a comparable withdrawal from any Aggregated Plan).

 

An election in effect for a given Plan Year (or portion thereof) with respect to
any Compensation that is paid as part of payroll will apply only to payroll
periods ending within the Plan Year (i.e., if the final payroll period starts
within a Plan Year and ends in the following Plan Year, the election in effect
for the following Plan Year will apply to amounts payable for such payroll
period).

 

The Administrator may, in its sole discretion, limit the minimum or maximum
amount of Elective Deferral Credits that are allowed under the Plan by any
Active Participant or any group of Active Participants, provided that such limit
is established in writing prior to the beginning of the Plan Year or prior to
enrollment of the affected Participant.

 

SECTION 3.02 — EMPLOYER DISCRETIONARY CREDITS

 

The Company or a Participating Controlled Group Member may make Employer
Discretionary Credits to the Account of an Active Participant as determined each
Plan Year by the Company or a Participating Controlled Group Member.

 

SECTION 3.03 — ACCOUNTS

 

Accounts will be maintained under the Plan on behalf of each Participant to
separately reflect amounts attributable to:

 

(a)                                 Elective Deferral Credits under the ELECTIVE
DEFERRAL CREDITS SECTION of this Article and

 

(b)                                 Employer Discretionary Credits under the
EMPLOYER DISCRETIONARY SECTION of this Article.

 

A Participant’s Account may consist of one or more accounts, including
Retirement Accounts and In-Service Accounts.  A Participant may elect a single
form of distribution, as described in the FORM OF DISTRIBUTION SECTION of
Article VI, for each account.

 

7

--------------------------------------------------------------------------------


 

Account balances will be expressed in United States Dollars.

 

Accounts are for bookkeeping purposes only and the maintenance of Accounts will
not require any segregation of assets of the Company or any Participating
Controlled Group Member.  Neither the Company nor any Participating Controlled
Group Member will have any obligation whatsoever to set aside funds for the Plan
or for the benefit of any Participant or Beneficiary, and no Participant or
Beneficiary will have any rights to any amounts that may be set aside other than
the rights of an unsecured general creditor of the Company or Participating
Controlled Group Member that employs (or employed) the Participant.

 

ARTICLE IV

 

EARNINGS CREDITS AND EXPENSES

 

SECTION 4.01 — ADJUSTMENT TO REFLECT EARNINGS CREDITS

 

Accounts will be adjusted (increased or decreased) as of each Valuation Date to
reflect earnings credits as determined under the EARNINGS CREDITS and the
EXPENSES SECTIONS of this Article.

 

SECTION 4.02 — EARNINGS CREDITS

 

Earnings credits will be determined based on the performance of one or more
investment options deemed to be available under the Plan.

 

The Benefit Plans Investment Committee, in its sole discretion, will determine
the investment options that will be available as benchmarks for determining the
earnings credit, which may include mutual funds, common or commingled investment
funds, group annuity contracts or any other investment option deemed appropriate
by the Benefit Plans Investment Committee, and may include a fund that invests
(or is deemed to invest) in Common Stock.  The Benefit Plans Investment
Committee may at any time and from time to time add to, remove from or
substitute the investment options deemed to be available under the Plan.

 

A Participant (or Beneficiary following the death of the Participant) will be
allowed on a hypothetical basis to direct the investment of his Account among
the investment options available under the Plan.  Hypothetical investment
directions may be given with such frequency as is deemed appropriate by the
Administrator, and must be made in such percentage or dollar increments, in such
manner and in accordance with such rules as may be prescribed for this purpose
by the Administrator (including by means of a voice response or other electronic
system under circumstances so authorized by the Administrator).  If an
investment option has a loss, the earnings credit attributable to such
investment option will serve to reduce the Account; similarly, if an investment
option has a gain, the earnings credit attributable to such investment option
will serve to increase the Account.  If the Participant fails to elect an
investment option, the earnings credit will be based on such “default”
investment option as may be selected for this purpose by the Benefit Plans
Investment Committee.

 

Earnings credits (both increase and reductions) will be reflected through the
date of payment as provided in the TIME OF DISTRIBUTION SECTION of Article VII.

 

An Account is subject to any minimum guarantees applicable under a group annuity
contract or other investment arrangement.

 

SECTION 4.03 — HYPOTHETICAL INVESTMENTS

 

All investment directions of a Participant or Beneficiary will be on a
“hypothetical” basis for the sole purpose of establishing the earnings credit
for his Account — that is, the Account will be adjusted for earnings credits as
if the Account were invested pursuant to the investment directions of the
Participant or Beneficiary, but actual investments need not be made pursuant to
such directions.  However, the Administrator, in its sole discretion and without
any obligation, may direct that investments be made per the investment
directions of Participants and Beneficiaries in order to hedge the liability of
the Company and Participating Controlled Group Members.

 

If the Benefit Plans Investment Committee directs that investments actually be
made in Common Stock to hedge liability, any transactions costs (brokerage fees
and commissions) on purchases and sales of Common

 

8

--------------------------------------------------------------------------------


 

Stock will be charged to the Participant’s Account.

 

SECTION 4.04 — DURATION OF INVESTMENT CONTROL

 

A Participant will be allowed to direct investments on a hypothetical basis
until his Account is paid as a lump- sum measured under the CALCULATION OF
LUMP-SUM OR INSTALLMENT PAYMENTS SECTION of Article VI, or throughout the
installment period as provided in the CALCULATION OF LUMP-SUM OR INSTALLMENT
PAYMENTS SECTION of Article VI.

 

SECTION 4.05 — EXPENSES

 

The Administrator, in its sole discretion, may reduce a Participant’s Account to
reflect the Participant’s proportional share of expenses related to
administration of the Plan.

 

ARTICLE V

 

DISTRIBUTION EVENTS

 

SECTION 5.01 — UNFORESEEABLE EMERGENCY WITHDRAWALS

 

A Participant may make a withdrawal from his Account in the event of an
unforeseeable emergency.  Such withdrawal will be paid in a single lump-sum
payment as soon as administratively practicable after the withdrawal request is
received by the Administrator, and the Administrator, in its sole discretion,
has determined that the Participant has an unforeseeable emergency within the
meaning of the Plan.

 

The Elective Deferral Credits of the Participant will automatically stop in the
event of an unforeseeable emergency withdrawal.  The Participant will be allowed
to file an election to defer Compensation during the annual election period that
next follows the unforeseeable emergency withdrawal.  Such election will be
effective for the Plan Year following the Plan Year in which the unforeseeable
emergency withdrawal occurred.

 

A Participant will be allowed to direct the hypothetical investments from which
an unforeseeable emergency withdrawal is deemed to be drawn or, in the absence
of an affirmative designation, the withdrawal will be deemed to be drawn on a
pro-rata basis from the various investments of the Account.

 

An “unforeseeable emergency” for this purpose means a severe financial hardship
resulting from an illness or accident of the Participant or his spouse or
dependents (which the Participant certifies as satisfying the standards of Code
§ 152, without regard to subsections (b) (1), (b) (2) and (d) (1) (B)), property
casualty loss to the Participant, or other similar extraordinary and
unforeseeable circumstances of the Participant arising as a result of events
beyond the control of the Participant, which is not covered by insurance and may
not be relieved by reimbursement or compensation from insurance or otherwise, by
the liquidation of other assets (provided that such liquidation would not cause
an unforeseeable emergency), or by cessation of deferrals under the Plan, and
which is determined, based on the relevant facts and circumstances, to qualify
as an unforeseeable emergency under Code § 409A.  Cash needs arising from
foreseeable events such as the purchase of a residence or education expenses for
children will not, alone, be considered an unforeseeable emergency.

 

The amount available from a Participant’s Accounts on account of an
unforeseeable emergency is limited to the amount necessary to satisfy such
hardship, plus amounts necessary to pay any taxes anticipated to result from the
distribution, as determined by the Administrator.

 

SECTION 5.02 — DISTRIBUTION EVENTS

 

A Participant’s Retirement Account will be distributed upon the first of the
following distribution events to occur:

 

(a)                                 Separation from Service Distribution.  A
Participant’s Account becomes payable on the date he incurs a Separation from
Service as provided in the FORM OF DISTRIBUTION SECTION of Article VI.

 

(b)                                 Death Distribution.  A Participant’s Account
becomes payable upon death as provided in the FORM OF DISTRIBUTION SECTION of
Article VI.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Change of Control Distribution.  A
Participant’s Account becomes payable upon a Change of Control as provided in
the FORM OF DISTRIBUTION SECTION of Article VI.

 

10

--------------------------------------------------------------------------------

 

A Participant’s In-Service Account will be distributed upon the first to occur
of the events listed in (a) - (c) above or the date specified by a Participant
as provided in the FORM OF DISTRIBUTION SECTION of Article VI.  A Participant
may have unlimited numbers of In-Service Accounts.  Each such In-Service Account
shall be subject to the following rules:

 

(i)                                     In no event may an In-Service Account
become payable on a specified date that is less than two years after the first
day of the year in which any deferral election to such In-Service Account
becomes effective.

 

(ii)                                  In no event shall Elective Deferral
Credits or Employer Discretionary Credits be credited to an In-Service Account
during the Plan Year that contains the specified date of the In-Service
Distribution.  To the extent Elective Deferral Credits or Employer Discretionary
Credits would be credited to an In-Service Account, either affirmatively or by
operation of the REENROLLMENT FOLLOWING A BREAK IN ELIGIBILITY SECTION of
Article II or the ELECTIVE DEFERRAL CREDITS SECTION of Article III, in the Plan
Year that contains the specified date of the In-Service Distribution, such
amounts will be credited to the Participant’s Retirement Account.  If the
Participant only has one Retirement Account, such amount will be credited to
that Account.  If the Participant has multiple Retirement Accounts, and one of
the Accounts has a lump sum at Separation from Service form of distribution
election pursuant to the FORM OF DISTRIBUTION SECTION of Article VI, such amount
will be credited to that Account.  If the Participant has multiple Retirement
Accounts and does not have an Account with a lump sum at Separation from Service
form of distribution election, one will be established with a lump sum at
Separation from Service form of distribution election and such amount will be
credited to this Account.

 

A distribution may be delayed if the Participant is a Specified Employee as
provided in the SPECIFIED EMPLOYEE SECTION of Article VII.

 

SECTION 5.03 — ACCELERATION UPON CHANGE OF CONTROL

 

If a Change of Control occurs while a Participant is receiving installment
payments (or is scheduled to commence such payments) and the Participant had
elected a more rapid payment schedule to apply in the event of a Change of
Control (for example, a lump-sum payment), the more rapid payment schedule will
apply following the Change of Control.

 

SECTION 5.04 — CASH-OUT OF SMALL ACCOUNTS

 

If the balance of the Participant’s Accounts under this Plan does not exceed the
applicable dollar amount then in effect under Code § 402(g)(1)(B) as of the
distribution date then the Participant will be paid the full balance of his
Accounts in a single-sum distribution in full settlement of all obligations
under the Plan.  Also, if the balance (or remaining balance) of a Participant’s
Accounts, together with his interest under all Aggregated Plans does not exceed
the applicable dollar amount then in effect under Code § 402(g)(1)(B) as of the
scheduled distribution date or any date thereafter then the Administrator may in
its sole and absolute discretion direct that the Participant be paid the balance
of his Accounts under this Plan, plus his entire interest under all Aggregated
Plans, in a single-sum distribution in full settlement of all obligations under
the Plan and such other plans.

 

ARTICLE VI

 

DISTRIBUTION OPTIONS

 

SECTION 6.01 — FORM OF DISTRIBUTION

 

A Death Distribution or a Change of Control Distribution will be paid as a
single lump-sum payment.

 

A Participant may elect to receive a distribution, other than a Death
Distribution or Change of Control Distribution, in any of the following forms
(subject to the CASH-OUT OF SMALL ACCOUNTS SECTION of Article V):

 

11

--------------------------------------------------------------------------------


 

(a)                                 A single lump-sum payment.

 

(b)                                 Annual installment payments.

 

(i)                                     In the case of a Separation from Service
Distribution, a series of annual installments over a period of up to ten
(10) years

 

(ii)                                  In the case of an In-Service Distribution,
a series of annual installments over a period of up to five (5) years.

 

A Participant may elect to establish multiple Retirement Accounts.  Each
Retirement Account may have a different form of distribution, as provided in
this section.

 

A Participant may elect to establish multiple In-Service Accounts.  Each
In-Service Account may have a different form of distribution, as provided in
this section.  A Participant will also be required to elect a form of
distribution in the event of a Separation from Service for each In-Service
Account.

 

SECTION 6.02 — CALCULATION OF LUMP-SUM OR INSTALLMENT PAYMENTS

 

The amount of the single lump-sum cash payment will be determined based on the
applicable Account balance as of the actual date of distribution from the Plan.

 

If the Participant elects to receive annual installments, the payment of each
installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the installment shall be adjusted on such
anniversary.  Such adjustment shall be made by dividing the balance in the
applicable Account on such date by the number of installments remaining to be
paid; provided that the last installment due under the Plan shall be the entire
amount credited to such Account on the date of payment.

 

The installment payment stream will be treated as a single payment (made at the
first scheduled payment date) for purposes of Code § 409A.

 

SECTION 6.03 — DISTRIBUTION ELECTION PROCEDURES

 

An election regarding the form of payment under the Plan must be made in such
manner and in accordance with such rules as may be prescribed for this purpose
by the Administrator.  A distribution election will be effective only if it is
received in properly completed form by the Administrator as part of the
Participant’s enrollment in the Plan.

 

In accordance with the requirements and procedures prescribed by the
Administrator, a Participant may elect to defer payment, provided that:

 

(a)                                 The election to defer must be received in
properly completed form by the Administrator at least twelve (12) months prior
to the distribution event; and

 

(b)                                 The deferral must be for at least five
(5) years from the originally scheduled payment date provided that this
requirement will not apply to an election to defer payment upon death.

 

SECTION 6.05 — DEFAULT ELECTIONS

 

If a Participant fails to file a timely election as to the form of distribution,
the distribution will be made in the form of a single lump-sum distribution of
the full balance of the Account determined as of the date of actual payment from
the Plan.

 

SECTION 6.06 — SURVIVOR BENEFITS

 

If a Participant dies prior to the full distribution of his Account, his
Beneficiary will be entitled to a single lump-sum payment.

 

12

--------------------------------------------------------------------------------


 

The survivor benefit will be paid to the Beneficiary on the death of the
Participant consistent with the TIME OF DISTRIBUTION SECTION OF Article VII.

 

ARTICLE VII

 

TIMING OF DISTRIBUTION

 

SECTION 7.01 — TIME OF DISTRIBUTION

 

The Administrator, in its sole discretion, if it deems it necessary or
appropriate for administrative reasons, may defer any payment to a date later
than the scheduled payment date within the calendar year or, if later, to the
fifteenth (15th) day of the third calendar month following the scheduled payment
date, without adjustment for deferred payment of any installment.  Earnings
credits (both increase and reductions) will be reflected through the date of
payment as provided above.

 

SECTION 7.02 —SPECIFIED EMPLOYEE

 

A distribution made due to a Separation from Service of a Participant who is a
Specified Employee on the Separation from Service date will not under any
circumstances be made prior to the first business day that is six (6) months and
one (1) day following the Participant’s Separation from Service, except in the
case of an intervening death of the Participant as provided in the FORM OF
DISTRIBUTION SECTION of Article VI.  However, this delayed payment requirement
does not apply to any distribution event other than Separation from Service.

 

Any payments to which such Specified Employee would be entitled during the first
six months following the date of Separation from Service shall be accumulated
and paid on the first day of the seventh month following the date of Separation
from Service, and shall be adjusted for earnings credits pursuant to the
HYPOTHETICAL INVESTMENTS SECTION of Article IV.

 

SECTION 7.03 — DISTRIBUTIONS PURSUANT TO A DOMESTIC RELATIONS ORDER

 

The Plan permits the benefits actually payable to a Participant to be divided
with a spouse or former spouse of the Participant who meets the definition of
alternate payee under ERISA § 206(d) provided that the Administrator determines
that the domestic relations order meets the criteria of a qualified domestic
relations order, as defined in ERISA § 206(d).  Such domestic relations order
may provide for a distribution to an alternate payee prior to payment (or
commencement) of a benefit to a Participant, or while installment payments are
being paid, in the form of a single lump sum payment. The Administrator’s
determination that a domestic relations order meets the requirements of ERISA §
206(d) will result in a distribution event and a lump sum payment for the
alternate payee and the timing requirements of the TIME OF DISTRIBUTION
SECTION of this Article will apply.

 

The Administrator will establish reasonable procedures to determine whether a
domestic relations order meets the criteria of ERISA § 206(d).  Upon receiving a
domestic relations order, the Administrator promptly will notify the Participant
and an alternate payee named in the order, in writing, of the receipt of the
order and the Plan’s procedures for determining the status of the order.  Within
a reasonable period of time after receiving the domestic relations order, the
Administrator will determine the status of the order and will notify the
Participant and each alternate payee, in writing, of its determination.  The
Administrator will provide notice under this paragraph by mailing to the
individual’s address specified in the domestic relations order.

 

If any portion of the Participant’s benefit under this Plan is payable during
the period the Administrator is making its determination of the status of the
domestic relations order, a separate accounting will be made of the amount
payable.  If the Administrator determines the order is a domestic relations
order within the criteria of ERISA § 206(d) within the calendar year in which
amounts are first payable following receipt of the order or, if later, before
the fifteenth (15th) day of the third calendar month following the scheduled
payment date, the payable amounts will be distributed in accordance with the
order.  If the Administrator does not make its determination of the status of
the order within such period, the payable amounts will be distributed in the
manner the Plan would distribute if the order did not exist and the order will
apply prospectively if the Administrator later determines the order meets the
criteria of ERISA § 206(d).

 

13

--------------------------------------------------------------------------------


 

The Plan will make payments or distributions required under this section by
separate benefit checks or other separate distribution to the alternate payee
and report the payments accordingly, provided however, that the Company may
report distributions as income to the Participant for federal income tax and/or
Social Security or other withholding purposes as it determines to be consistent
with the requirements of the Code.

 

SECTION 7.04 — RIGHT OF OFFSET

 

Notwithstanding any other provisions of this Plan, the Company reserves the
right to withhold and setoff from any distribution or payment that is due and
payable to a Participant or Beneficiary under the Plan any amount owed to the
Company or any Controlled Group Member by the Participant, whether such
obligation is matured or not matured and however arising, at the time of (and
with priority over) any such distribution or payment to the extent that the
retention or exercise of such right does not have adverse tax consequences to
the Participant or Beneficiary under Code § 409A.  Further, the Company reserves
the right to withhold and setoff from the Participant’s Account (even if a
payment or distribution is not then due and payable) any amount owed to the
Company or any Controlled Group Member by the Participant as satisfaction of
such obligation of the Participant, where such obligation is incurred in the
ordinary course of the service relationship between the Participant and the
Company or Controlled Group Member, the amount of reduction in any of the
Company’s or Controlled Group Member’s taxable years does not exceed
five-thousand dollars ($5,000), and the entire reduction is made at the same
time and in the same amount as the obligation otherwise would have been due and
collected from the Participant.

 

SECTION 7.05 — DELAY OF PAYMENT UNDER CERTAIN CIRCUMSTANCES

 

Any payment due under the Plan as of a distribution event specified in the
DISTRIBUTION EVENTS SECTION of Article V may be delayed at the discretion of the
Administrator to the extent that the Administrator reasonably anticipates that
if the payment were made as scheduled:

 

(a)                                 a deduction with respect to such payment
would not be permitted to Principal Financial Group due to the application of
Code § 162(m).  The payment will be made during the taxable year in which the
Administrator reasonably anticipates or should reasonably anticipate that if the
payment is made during such year, the deduction of such payment will be
deductible under Code § 162(m); or

 

(b)                                 the making of the payment will violate
federal securities laws or other applicable law.  The payment will be made at
the earliest date at with the Administrator reasonably anticipates that the
making of the payment will not cause such violation.

 

Any payment so delayed will be deemed to have been paid in accordance with this
Article (including any delay specified therein in the case of a Specified
Employee).

 

ARTICLE VIII

 

ADMINISTRATION OF PLAN

 

SECTION 8.01 — ADMINISTRATION

 

The Company is the administrator of the Plan with authority to control and
manage the operation and administration of the Plan and make all decisions and
determinations incident thereto.  Action on behalf of the Company as
administrator may be taken by any of the following:

 

(a)                                 Board or its Human Resources Committee.  The
Board or its Human Resources Committee is responsible for overseeing, generally,
and performing nondiscretionary functions with respect to the Plan, except to
the extent such authority has been delegated to a Company committee.  The Human
Resources Committee is responsible for recommending to the Board the amendment
of the Plan, except that appropriate officers of the Company are authorized to
make amendments to the Plan on an ongoing basis as they deem advisable to
facilitate the administration of the Plan without substantially altering the
level of benefits provided or the cost of the Plan to the Company, or to conform
the Plan to applicable laws or regulations; provided such amendments are
reviewed by the Corporate Management Committee.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Corporate Management Committee.  The
Corporate Management Committee of the Company is responsible for receiving
reports and reviewing the recommendations of the Human Resources Department
staff and to recommend any amendment of the Plan.  The Corporate Management
Committee is responsible for acting as required by the Plan and reporting such
actions to the Chief Executive Officer of the Company and to the Human Resources
Committee, as required by either.

 

(c)                                  Benefit Plans Investment Committee.  The
Benefit Plans Investment Committee is responsible for all investment matters
relating to the Plan, including the investment of assets that may (but are not
required to be) set aside to hedge liabilities resulting from the Plan, and
actual investment of the rabbi trust, including the selection and monitoring of
investment providers (including the trustee of the rabbi trust) with respect to
the Plan.  Members of the Benefit Plans Investment Committee will be appointed
by the Chief Executive Officer of Principal Life Insurance Company.

 

Day-to-day administrative duties with respect to the Plan will be performed by
the Human Resources Department.

 

SECTION 8.02 — CORRECTION OF ERRORS AND DUTY TO REVIEW INFORMATION

 

Errors may occur in the operation and administration of the Plan.  The Company
reserves the right to cause such equitable adjustments to be made to correct for
such errors as it considers appropriate (including adjustments to Participant or
Beneficiary Accounts), which will be final and binding on the Participant or
Beneficiary.

 

Each Participant and Beneficiary has the duty to promptly review any information
that is provided or made available to the Participant or Beneficiary and that
relates in any way to the operation and administration of the Plan or his
elections under the Plan (for example, to review payroll stubs to make sure a
contribution election is being implemented appropriately, to review benefit
statements to make sure investment elections are being implemented
appropriately, to review Plan booklets, prospectuses, etc.) and to notify the
Company of any error made in the operation or administration of the Plan that
affects the Participant or Beneficiary within a reasonable period of time after
such information is provided or made available to the Participant or Beneficiary
(for example, the date the information is sent by mail or the date the
information is provided or made available electronically).  If the Participant
or Beneficiary fails to review any information or fails to notify the Company of
any error within such reasonable period of time, he will not be able to bring
any claim seeking relief or damages based on the error.  If the Company is
notified of an alleged error within a reasonable period of time, the Company
will investigate and either correct the error or notify the Participant or
Beneficiary that it believes that no error occurred.  If the Participant or
Beneficiary is not satisfied with the correction (or the decision that no
correction is necessary), he may file a formal claim under the claims procedures
under the CLAIMS PROCEDURES SECTION of this Article.

 

SECTION 8.03 — CLAIMS PROCEDURES

 

If a Participant or Beneficiary does not feel as if he has received full payment
of the benefit due such person under the Plan, the Participant or Beneficiary
may file a written claim with the Company setting forth the nature of the
benefit claimed, the amount thereof, and the basis for claiming entitlement to
such benefit.  The Vice President of Human Resources will ordinarily determine
the validity of and communicate a decision regarding the claim within ninety
(90) days after the date of the claim.   If additional information is necessary
to make a determination on a claim, the claimant will be advised of the need for
such additional information within forty-five (45) days after the date of the
claim.  The claimant will have up to one hundred and eighty (180) days to
supplement the claim information, and the claimant will be advised of the
decision on the claim within forty-five (45) days after the earlier of the date
the supplemental information is supplied or the end of the one hundred and
eighty (180) day period.  A claim is considered approved only if its approval is
communicated in writing to the claimant.

 

A claim for benefits which is denied will be denied by written notice setting
forth in a manner calculated to be understood by the claimant:

 

(a)                                 The specific reason or reasons for the
denial, including a specific reference to any provisions of the Plan (including
any internal rules, guidelines, protocols, criteria, etc.) on which the denial
is based;

 

15

--------------------------------------------------------------------------------


 

(b)                                 A description of any additional material or
information that is necessary to process the claim; and

 

(c)                                  An explanation of the procedure for further
reviewing the denial of the claim and applicable time limits, including a
statement of the claimant’s right to bring a civil action under ERISA §
502(a) following an adverse benefit determination on review.

 

Within sixty (60) days after the receipt of a denial on a claim, a claimant or
his authorized representative may file a written request for an appeal of such
denial.  Such appeal will be undertaken by the most senior Human Resources
Leader of the Company and will be a full and fair review. The claimant will have
the right to review all pertinent documents.  If the claimant fails to file an
appeal within 60 days of receipt of the denial on a claim, the claim will be
deemed abandoned and the claimant precluded from reasserting it.

 

The most senior Human Resources Leader of the Company will issue a decision not
later than sixty (60) days after receipt of the appeal request from a claimant
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision will be rendered as soon as
possible but not later than one hundred and twenty (120) days after receipt of
the claimant’s appeal request.  The decision on appeal will be in writing in a
manner calculated to be understood by the claimant and will clearly set forth:

 

(a)                                 The specific reason or reasons for the
adverse determination, including a specific reference to any provisions of the
Plan (including any internal rules, guidelines, protocols, criteria, etc.) on
which the denial is based;

 

(b)                                 A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and

 

(c)                                  A statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring an action under ERISA § 502(a).

 

Decisions reached under these claims and appeals procedures shall be binding on
all parties, including any Beneficiary or other person claiming through a
Participant.  Any legal action for benefits under the Plan may not be brought
unless and until the claimant has exhausted his remedies under these
procedures.  In any such legal action, the claimant may be allowed to only
present evidence and theories which the claimant presented during the claims and
appeals process. Any claims which the claimant does not in good faith pursue
through the appeal stage of the procedure may be treated as having been
irrevocably waived.

 

Any suit or legal action initiated by a claimant under the Plan must be brought
by the claimant no later than one year following a final decision on the appeal
by the most senior Human Resources Leader of the Company.  The one-year
limitation on suits for benefits will apply in any forum where a claimant
initiates such suit or legal action.

 

The Participant will be solely responsible for taking prompt actions in the
event of disputed payments as necessary to avoid any adverse tax consequences
under Code § 409A, even if action is required to be taken under Code § 409A in a
more timely manner than is required under this CLAIMS PROCEDURES SECTION.

 

SECTION 8.04 — INDEMNIFICATION

 

Each officer or employee responsible for the administration or operation of the
Plan will be subject to the Company’s indemnity policy for employees and
officers, adopted by the Board in Resolution No. 3153, or as such shall be
amended or replaced from time to time.  Accordingly, and as provided in such
resolution, each officer or employee will be indemnified by the Company against
all damages, awards, costs and expenses, including counsel fees reasonably
incurred or imposed in connection with, or resulting from, any action, suit or
proceeding or the settlement thereof prior to final adjudication, to which the
officer or employee is or may be made a party by reason of providing services to
the Plan, whether or not the individual is an officer or employee at the time
such costs or expenses are incurred or imposed.  In order to receive this
indemnity, the action, suit or proceeding may not be settled unless the
Company’s Chief Executive Officer or General Counsel determines such settlement
was in the best interests of the Company; or in such action, suit or proceeding,

 

16

--------------------------------------------------------------------------------


 

there is a final adjudication of liability, which is not based upon acts that
constitute gross negligence or willful misconduct on the officer or employee’s
part in the performance of his or her duties with respect to the Plan.

 

SECTION 8.05 — EXERCISE OF AUTHORITY

 

The Company, the Corporate Management Committee, the Benefit Plans Investment
Committee, and any other person or body who has authority with respect to the
management, administration or investment of the Plan may exercise that authority
in its/his full discretion.  This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of this document (or any other document
established for use in the administration of the Plan) relevant to the issue
under consideration.  The exercise of authority will be binding upon all
persons; and it is intended that the exercise of authority be given deference in
all courts of law to the greatest extent allowed under law, and that it not be
overturned or set aside by any court of law unless found to be arbitrary and
capricious.

 

SECTION 8.06 — TELEPHONIC OR ELECTRONIC NOTICES AND TRANSACTIONS

 

Any notice that is required to be given under the Plan to a Participant or
Beneficiary, and any action that can be taken under the Plan by a Participant or
Beneficiary (including enrollments, changes in deferral percentages,
withdrawals, distributions, investment changes, consents, etc.), may be by means
of voice response, Internet, or other electronic system to the extent so
authorized by the Company.

 

SECTION 8.08 — TRUSTEE CONTROL UPON COMMENCEMENT OF BENEFIT PAYMENTS

 

Upon the commencement of benefit payments under this Plan, the Company will
provide the trustee of a rabbi trust, which may be used as a funding vehicle for
the benefits due under the Plan, with written directions regarding the time and
form of payments due to each Participant pursuant to this Plan.  Any directions
provided by the Company to the trustee will be irrevocable except to the extent
the Company has provided the trustee with satisfactory evidence that:

 

(a)                                 the schedule provided by the Company
contains an error with respect to the amount or time of payment to the
Participant (in which case the Company will correct the error);

 

(b)                                 the payment due to the Participant has been
paid directly by the Company or a Controlled Group Member;

 

(c)                                  the Company has a right of setoff against a
scheduled payment under the RIGHT OF OFFSET SECTION of Article VII which cannot
be satisfied from any other source; or

 

(d)                                 the Participant has engaged in felony
conduct detrimental to the business of the Company.

 

The trustee will be obligated to follow a direction on file with it only to the
extent of the assets held in the trust, and the trustee will have no obligation
to seek funding of the trust from the Company or any Controlled Group Member.

 

ARTICLE IX

 

CONTRACTUAL OBLIGATIONS AND FUNDING

 

SECTION 9.01 — CONTRACTUAL OBLIGATIONS

 

The Plan creates a contractual obligation on the part of the Company and each
Participating Controlled Group Member to provide benefits as set forth in the
Plan with respect to:

 

(a)                               Participants who are employed with the Company
or that Participating Controlled Group Member;

 

(b)                               Participants who were employed with the
Company or that Participating Controlled Group Member prior to Separation from
Service; and

 

(c)                                Beneficiaries of the Participants described
in (a) and (b).

 

17

--------------------------------------------------------------------------------


 

A Participating Controlled Group Member is not responsible for (and has no
contractual obligation with respect to) benefits payable to a Participant who is
or was employed with the Company or another Participating Controlled Group
Member.  If a Participant is employed with two or more employers (the Company
and a Participating Controlled Group Member, or two or more Participating
Controlled Group Members, etc.), either concurrently or at different times, each
will be responsible for the benefit attributable to Elective Deferral Credits,
and Employer Discretionary Credits made with respect to the period while the
Participant was employed with that employer, adjusted for earnings credits.

 

Principal Financial Group will guarantee and assume secondary liability for the
contractual commitment of each Participating Controlled Group Member under this
Section.

 

In the event an employer ceases to be a Controlled Group Member with respect to
the Company by reason of a stock sale, merger or similar corporate transaction
involving an unrelated third party, the contractual obligation and liability for
benefits that rested with such employer prior to the transaction will be
retained by such employer (or its successor in interest) after it ceases to be a
Controlled Group Member, unless the employer transfers such contractual
obligation and liability with the consent of the affected Participant. For any
Participant who remains employed with an employer after it ceases to be a
Controlled Group Member by reason of a sale of stock of such employer or its
direct or indirect parent company, or similar corporate transaction, a
Separation from Service will not have occurred solely as a result of such
transaction.

 

In the event of a sale of substantial assets (such as a location or division, or
substantially all assets of a trade or business) of the Company or a Controlled
Group Member to an unrelated buyer, the Company or Controlled Group Member and
the buyer may, with the consent of the Participant, agree to transfer the
contractual obligation and liability for benefits with respect to any
Participant who becomes an employee of the buyer or an affiliate of the buyer
upon the closing or in connection with such transaction.  In such case, if
agreed to by both the Company or Controlled Group Member and the buyer, the
transaction will not be deemed to constitute a Separation from Service and
benefits thereafter will be paid in accordance with the terms of the Plan or a
successor plan established by the buyer or an affiliate in a manner consistent
with Code § 409A.

 

SECTION 9.02 — FUNDING

 

The Company has established a “rabbi” trust to serve as a funding vehicle for
benefits payable under the Plan.  However, neither the Company nor any
Controlled Group Member will have any obligation to fund such trust.

 

Neither the Company nor any Controlled Group Member will transfer or contribute
any funds to any rabbi trust during any “restricted period,” as defined in Code
§ 409A(b)(3)(B).  If any funds are transferred or contributed during a
restricted period and the Company certifies in writing that such transfer or
contribution was disallowed under this provision, the funds will be deemed to
have been transferred or contributed under a mistake of fact and will be
returned to the Company or the Controlled Group Member, along with any earnings
allocable to such funds, regardless of whether the rabbi trust’s terms establish
it as revocable or irrevocable.  Further, the assets of any rabbi trust hereby
established will not be held or transferred outside of the United States, and
the trust will not have any other feature that would result in a transfer of
property being deemed to have occurred under Code § 409A (for example, there
will be no funding obligation or restrictions on assets in connection with a
change in financial health of the Company or any Controlled Group Member).

 

The establishment and funding of the rabbi trust will not affect the contractual
obligations of the Company and Participating Controlled Group Members under the
CONTRACTUAL OBLIGATIONS SECTION of this Article, except that such obligations
with respect to any Participant or Beneficiary will be offset to the extent that
payments are actually made from the trust to such Participant or Beneficiary. 
In the case of any transfer of contractual obligations outside of the Controlled
Group Members (including by sale of the stock of a Controlled Group Member such
that it no longer remains such) under the CONTRACTUAL OBLIGATIONS SECTION of
this Article, the parties may arrange for a transfer of assets to a rabbi trust
maintained by the buyer or an affiliate of the buyer.

 

Any rabbi trust used to fund benefits payable under this Plan may be used to
fund benefits payable under any other non-qualified deferred compensation plan
maintained by the Company or a Participating Controlled Group Member, whether
existing or established in the future.

 

18

--------------------------------------------------------------------------------


 

ARTICLE X

 

GENERAL PROVISIONS

 

SECTION 10.01 — AMENDMENT AND TERMINATION

 

The Company has the right to amend this Plan.  A Participating Controlled Group
Member does not have the right to amend the Plan.  The Plan can be amended or
terminated at any time and for any reason by action of the following:

 

(a)                                 The Board or the Human Resources Committee
of the Board can terminate the Plan or adopt any amendment to the Plan, and any
amendment that has a material negative cost effect on the Company is reserved to
the Board or its Human Resources Committee.

 

(b)                                 Appropriate officers of the Company are
authorized to make amendments to the Plan on an ongoing basis as they deem
advisable to facilitate the administration of the Plan without substantially
altering the level of benefits provided or the cost of the Plan to the Company,
or to conform the Plan to applicable laws or regulations; provided such
amendments are reviewed by the Corporate Management Committee.

 

No action by any person, body or committee with amendment authority will
constitute an amendment to the Plan unless it is expressly designated as an
amendment to the Plan or except as provided in the MODIFICATION BY EMPLOYMENT OR
SIMILAR AGREEMENT SECTION of this Article.

 

The Board, Human Resources Committee, or the appropriate officers generally will
determine the effective date of any amendment or termination of the Plan. 
However, if Code § 409A requires a delayed effective date (for example, if an
amendment changes a deferral rule in a way that must be delayed for twelve (12)
months), then the amendment will be effective as of the later of the date
determined by the Board, Human Resources Committee, or the appropriate officers,
or the earliest effective date allowed under Code § 409A. Also, a termination of
the Plan will not be effective to cause a deferral election in place under the
Plan for a Plan Year (including for Annual Incentive Pay or bonus for a fiscal
year that starts within such Plan Year) to be modified or discontinued prior to
the end of such Plan Year (or fiscal year), unless the Plan is terminated and
liquidated pursuant to the liquidation termination provisions below.

 

The Plan may not be amended in a manner that has the effect of reducing the
balance or vested percentage of any Participant’s or Beneficiary’s Accounts. 
This will not prohibit an amendment that reduces or eliminates the benefit
accrued and payable under this Plan and shifts the liability for such benefit to
another nonqualified retirement plan maintained by the Company or a Controlled
Group Member, or any successor, or an amendment that is required by law or for
which the failure to adopt the amendment would have adverse tax consequences to
the Participants affected by such amendment (as determined by the Company).

 

The Board or the Human Resources Committee may terminate the Plan and provide
for the acceleration and liquidation of all benefits remaining due under the
Plan pursuant to Treas. Reg. Section 1.409A-3(j) (4) (ix).  If such a
termination and liquidation occurs, all deferrals and credits under the Plan
will be discontinued (and all Active Participants will cease to be Active
Participants) as of the termination date established by the Board or Human
Resources Committee, and benefits remaining due will be paid in a lump-sum at
the time specified by the Board or Human Resources Committee as part of the
action terminating the Plan and consistent with Treas. Reg. §
1.409A-3(j) (4) (ix).  The Board or Human Resources Committee also may terminate
the Plan other than pursuant to Treas. Reg. § 1.409A-3(j) (4) (ix).  In the
event of such other termination, all deferral and credits under the Plan will be
discontinued (and all Active Participants will cease to be Active Participants)
as of the end of the Plan Year, but all benefits remaining payable under the
Plan will be paid at the same time and in the same form as if the termination
had not occurred — that is, the termination will not result in any acceleration
of any distribution under the Plan.

 

SECTION 10.02 — MODIFICATION BY EMPLOYMENT OR SIMILAR AGREEMENT

 

The Company or a Participating Controlled Group Member may be a party to an
employment or similar agreement with a Participant, the terms of which may
enhance or modify in some respect the benefits provided under this Plan,
including, but not necessarily limited to, an enhancement to or modification of
the benefit

 

19

--------------------------------------------------------------------------------


 

amount, payment forms and/or other rights and features of the Plan.  The Plan
consists only of this document and other documents contemplated under this
document, but not including such employment or similar agreement. Accordingly,
any contractual rights that a Participant may have to any enhancement or
modification called for under an employment or similar agreement are rights that
derive from such agreement and not directly from the Plan.  Nonetheless, the
Plan will be applied in a manner that takes into account any enhancements or
modifications called for under an enforceable employment or similar agreement as
if such provisions were part of the Plan; provided that, no change can be made
to the Plan by means of an employment or similar agreement that would not have
been allowed by means of an amendment to the Plan (for example, an amendment
inconsistent with Code § 409A).

 

SECTION 10.03 — EMPLOYMENT STATUS

 

Nothing contained in this Plan gives an Employee in the Eligible Group the right
to be retained in the Company’s or Controlled Group Member’s employ or to
interfere with the Company’s or Controlled Group Member’s right to discharge any
Employee.

 

SECTION 10.04 — RIGHTS TO PLAN ASSETS; TAX CONSEQUENCES

 

Neither the Company nor any Controlled Group Member will have any obligation
whatsoever to set aside funds for the Plan or for the benefit of any Participant
or Beneficiary, and no Participant or Beneficiary will have any rights to any
amounts that may be set aside other than the rights of an unsecured general
creditor of the Company or Controlled Group Member that employs (or employed)
the Participant.

 

Neither the Company nor any Controlled Group Member is making any
representations or promises as to the tax consequences of participation in the
Plan.  Each Participant (and Beneficiary) shall be solely responsible for such
tax consequences.

 

SECTION 10.05 — BENEFICIARIES

 

A Participant may designate any person (natural or otherwise, including a trust)
as his Beneficiary to receive the survivor benefit (if any) payable when he
dies, and may change or revoke a designation previously made without the consent
of any Beneficiary.  If a Beneficiary designation is not on file, or if no
designated Beneficiary survives the Participant, the Beneficiary will be the
person designated by the Participant under the Associated Plan or, in the
absence of a designation, the default Beneficiary under the Associated Plan.  If
a primary Beneficiary becomes entitled to a survivor benefit upon the death of a
Participant but dies prior to complete distribution of such benefit, the
remaining benefit will be paid to any contingent Beneficiary designated by the
Participant, or if there is no surviving contingent Beneficiary, the remaining
benefit will be paid to the estate of the primary Beneficiary.  .

 

A Beneficiary designation must be made on such form and in accordance with such
rules as may be prescribed for this purpose by the Company.  A Beneficiary
designation will be effective (and will revoke all prior designations) if it is
received by the Company (or if sent by mail, the post-mark of the mailing is)
prior to the date of death of the Participant.

 

SECTION 10.06 — STATEMENTS

 

The Company may cause benefit statements to be issued from time to time advising
Participants and Beneficiaries of the balance and/or investment of their
Accounts, but it is not required to issue benefits statements.

 

The Company may correct errors that appear on benefit statements at any time,
and the issuance of a benefit statement (and any errors that may appear on a
statement) will not in any way alter or affect the rights of a Participant or
Beneficiary with respect to the Plan.  Each Participant or Beneficiary has a
duty to promptly review each benefit statement and to notify the Company of any
error that appears on such statement within a reasonable period of time after
such statement is provided or made available to the Participant or Beneficiary
(for example, the date the statement is sent by mail, or the date the statement
is provided or made available electronically).  If a Participant or Beneficiary
fails to review a benefit statement or fails to notify the Company of any error
that appears on such statement within a reasonable period of time, he will not
be able to bring any

 

20

--------------------------------------------------------------------------------

 

claim seeking relief or damages based on the error.

 

SECTION 10.07 — NONALIENATION OF BENEFITS

 

Benefits payable under the Plan are not subject to the claims of any creditor of
any Participant or Beneficiary.  A Participant or Beneficiary does not have any
rights to alienate, anticipate, commute, pledge, encumber or assign any of such
benefits.  The preceding sentences will also apply to the creation, assignment,
or recognition of a right to any benefit payable with respect to a Participant
according to a domestic relations order, except as provided in the DISTRIBUTIONS
PURSUANT TO A DOMESTIC RELATIONS ORDER SECTION of Article VII.

 

SECTION 10.08 — CONSTRUCTION

 

The validity of the Plan or any of its provisions is determined under and
construed according to Federal law and, to the extent permissible, according to
the laws of the state in which the Company has its principal office.  In case
any provision of this Plan is held illegal or invalid for any reason, such
determination will not affect the remaining provisions of this Plan, and the
Plan will be construed and enforced as if the illegal or invalid provision had
never been included.

 

In the event of any conflict between the provisions of the Plan and the terms of
any contract or policy issued hereunder, the provisions of the Plan control the
operation and administration of the Plan.

 

SECTION 10.09 — WORD USAGE

 

The masculine gender, where used in this Plan, will include the feminine gender
and the singular words as used in this Plan may include the plural, unless the
context indicates otherwise.

 

On behalf of the Human Resources Committee of the Board of Directors of the
Company, this Nonqualified Deferred Compensation Plan for Select Investment
Professionals of Principal Financial Group, Inc. and Affiliates has been
executed this 10th day of December, 2015.

 

 

By:

/s/ Tammy DeHaai

 

Tammy DeHaai

 

Title: Vice President-HR Chief Operating Officer

 

 

21

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

PARTICIPATING CONTROLLED GROUP MEMBERS

 

 

 

Date of Participation

 

 

 

Principal Life Insurance Company

 

January 1, 2016

 

 

 

Spectrum Asset Management, Inc.

 

January 1, 2016

 

 

 

Morley Financial Services, Inc.

 

January 1, 2016

 

 

 

Post Advisory Group

 

January 1, 2016

 

 

 

Columbus Circle Investors

 

January 1, 2016

 

22

--------------------------------------------------------------------------------
